—Appeal by the de*632fendant from a judgment of the County Court, Suffolk County (Ohlig, J.), rendered June 23, 1997, convicting him of manslaughter in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s arguments in support of his contention that the People failed to disprove his justification defense beyond a reasonable doubt are unpreserved for appellate review (see, CPL 470.05 [2]; People v Ellis, 230 AD2d 751). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to disprove the justification defense and to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. O’Brien, J. P., McGinity, Luciano and Schmidt, JJ., concur.